     Case: 1:09-cr-00506-JRA Doc #: 287 Filed: 06/20/19 1 of 3. PageID #: 6086




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )   CASE NO.: 1:09CR506
                                                  )
                Plaintiff,                        )   JUDGE JOHN R. ADAMS
                                                  )
         v.                                       )
                                                  )
 THOMAS GRECO,                                    )   BRIEF IN OPPOSITION TO MOTION TO
                                                  )   REDUCE RESTITUTION
                Defendant.                        )


        Defendant, Thomas Greco (Defendant) has filed a motion requesting his monthly

restitution payments be reduced to $25.00/month. (ECF No. 286) This motion should be denied

based upon the following. This defendant was originally convicted at trial on all counts of the

indictment on June 8, 2010. (ECF No. 64) The Defendant was ordered to pay $994,734.84 to victim

MetroHealth, $350,000.00 of that sum was jointly and severally liable with John Carroll and Nilesh

Patel. To date, $360,710.54 has been paid by the Defendant, leaving a balance of approximately

$634,024.00. Currently, the Defendant’s OPERS disability pension is being garnished and

monthly payments of $1,182.50 are being applied towards the Defendant’s restitution debt. Based

upon the Defendant’s age of 64, it is unlikely that Defendant’s restitution debt will ever be

satisfied.

        The Defendant has submitted numerous documents with his motion documenting his

monthly expenses and the difficulties he is encountering in meeting his financial obligations. The

undersigned will not parse all the elements of the Defendant’s financial statement, however, this

Defendant has more resources than many of the defendants observed by the Office of the U.S.

Attorney and many expenses the Defendant can do without. In February, 2019, the Defendant
     Case: 1:09-cr-00506-JRA Doc #: 287 Filed: 06/20/19 2 of 3. PageID #: 6087



submitted to the Office of the U.S. Attorney financial documents which reflect his actual and

proposed expenses.1 The Court previously determined that the 25% garnishment of the

Defendant’s OPERS pension is appropriate. (ECF No. 217) The Defendant has failed to

demonstrate a change in his financial circumstances justifying a reduction in his garnishment to

payments of $25.00/month.

       There is no question that the Defendant’s living standard has changed, however, this is

inevitable.
        “[d]efendant cannot seriously expect to live the same lifestyle he had before this
        offense given the amount of restitution ordered. Difficult spending choices will
        have to be made, and Defendant will simply have to do without some
        expenditures he has grown accustomed to making....” United States v. Farris,
        2006 WL 2022526, *2 (W.D.Mich.2006). Here, there has been no showing that
        defendant has made significant changes in his spending habits to accommodate
        the restitution payments.

United States v. Brill, No. 99-CR-0827, 2007 WL 2274668, at *10 (E.D.N.Y. Aug. 6, 2007)

                                                       Respectfully submitted,

                                                       JUSTIN E. HERDMAN
                                                       United States Attorney

                                               By:    /s/ Alex Rokakis
                                                       Alex Rokakis (OH: 0029078)
                                                       Assistant United States Attorney
                                                       United States Court House
                                                       801 West Superior Avenue, Suite 400
                                                       Cleveland, OH 44113
                                                       (216) 622-3673
                                                       (216) 522-4542 (facsimile)
                                                       Alex.Rokakis@usdoj.gov


1
  The Defendant owns a home without a mortgage and also lists liquid assets owned by his wife
in excess of $100,000.00. Part of the Defendant’s questioned monthly expenses include the cost
of leasing two automobiles, and the cost of their insurance, gas and maintenance. The Defendant
also lists expenses to be considered by the Office of the U.S. Attorney including funeral
expenses for the Defendant and his wife totaling $14,362.00, an emergency fund of $50,000.00,
and questionable monthly expenses including $25.00/month for PACER Court access, attorney
expense of $50,000.00, and vacation, gift and church expenses totaling almost $400.00/month.


                                                 2
     Case: 1:09-cr-00506-JRA Doc #: 287 Filed: 06/20/19 3 of 3. PageID #: 6088



                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 20th day of June 2019 a copy of the foregoing document was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                        /s/ Alex Rokakis
                                                        Alex Rokakis
                                                        Assistant U.S. Attorney




                                                   3
